Citation Nr: 0310469	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disorder currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from October 1970 to October 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from March 2000 and September 2001 decisions by the Houston, 
Texas, Regional Office (RO).  The first decision, sent to the 
veteran in April 2000, increased, from 10 to 20 percent, the 
evaluation for a service-connected back disorder (now rated 
at a 40 percent level); the second decision denied TDIU.  

The veteran testified at a January 2003 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

The Board notes that two other appeals are pending-appeals 
from the denial of an increased evaluation for a right 
shoulder disorder and from the denial of service connection 
for bilateral knee disorders-but the appeals have not been 
perfected, so they are not now before the Board.


REMAND

In January 1974, the veteran claimed service connection for a 
right shoulder disorder.  His service medical records showed 
that he sustained a right shoulder injury while swimming, and 
a January 1974 RO decision granted service connection and 
assigned a 10 percent evaluation, an evaluation that has 
continued to the present.

In November 1993, he claimed service connection for a back 
disorder.  The claim was initially denied, and he appealed.  
An October 1971 service medical record showed a one-week 
history of back pain first noted during recreational activity 
but, at a September 1998 VA examination, the veteran claimed 
that back pain resulted from a bad parachute landing fall.  
The diagnoses were spondylolisthesis, L5 over S1, and 
degenerative disc disease at the same level.  The examiner 
opined that the spondylolisthesis was congenital, and was 
aggravated by the inservice back injury.  A July 1999 Board 
decision granted service connection for a back disorder, and 
an August 1999 RO decision assigned a 10 percent evaluation.

In a December 1999 statement, the veteran claimed that 
disability due to his back disorder had increased.  The March 
2000 RO decision increased the evaluation to 20 percent, but 
the veteran contended he was entitled to a 100 percent 
evaluation and appealed.  A December 2000 decision by a 
Decision Review Officer increased the evaluation to 40 
percent, and the veteran continued to disagree.

At a July 2001 VA examination, the veteran reported 
electrodiagnostic testing and magnetic resonance imaging at 
non-VA facilities.  Results of those studies are not of 
record, and they may be of assistance to VA examiners and 
adjudicators.

In July 2002, the veteran was examined twice by VA examiners, 
and the results of the two examinations are not entirely 
consistent.  The first examiner noted spondylolisthesis, and 
he diagnosed degenerative disc disease.  He also noted that 
electrodiagnostic testing showed L5 radiculopathy, but said 
there were no objective clinical signs of radiculopathy.  He 
said there was significant functional overlay suggested by 5 
of 5 Waddell's signs.  However, the second examiner diagnosed 
spondylolisthesis, spondylosis, and chronic, progressive, low 
back pain.  Of course, "pain" is a symptom and not a 
diagnostic entity, but the examiner opined that the veteran 
was sincere and that his back disability was increasing.  The 
examination reports showed that the first examiner reviewed 
the claim file, but the file was not available for the second 
examination.  However, that difference does not adequately 
explain the markedly inconsistent results.  Psychological 
testing would assist VA examiners and adjudicators in the 
evaluation of the veteran's back disorder.

Finally, the rating criteria for intervertebral disc 
syndrome, applicable in cases of degenerative disc disease, 
changed on September 23, 2002.  When regulations concerning 
entitlement to a higher evaluation are changed during the 
course of an appeal, the veteran is entitled to a decision on 
the claim, for any period after the effective date of the 
amendment, under the rating criteria most favorable thereto.  
Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, amended 
regulations and rating criteria are not applied to any period 
that precedes their effective date.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Thus, in this case, only 
the old regulations and rating criteria are applied prior to 
September 23, 2002, but the most favorable regulations and 
rating criteria, old or new, are applied to any period 
thereafter.

Under the old rating criteria, a 60 percent evaluation for 
intervertebral disc syndrome is warranted when the disorder 
is pronounced and there are persistent symptoms, from which 
there is little intermittent relief, compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the sites of diseased discs.  Under the new rating 
criteria, a 60 percent evaluation is warranted when there are 
incapacitating episodes of at least six weeks duration during 
the preceding twelve months.  An "incapacitating episode" 
is a period of acute symptoms and signs of intervertebral 
disc syndrome that requires treatment by a physician 
including prescribed bed rest.  The new rating criteria 
includes an alternative method of evaluation wherein the 
chronic orthopedic and neurologic manifestations of 
intervertebral disc syndrome are separately evaluated.

The veteran's back disorder has not been assessed in light of 
the change in the rating criteria for intervertebral disc 
syndrome, and this remand will provide for such an 
assessment.

With regard to TDIU, it was denied, in part, because the 
evaluation of the veteran's service-connected disabilities 
did not meet the schedular criteria of 38 C.F.R. § 4.16(a).  
Further development of the evidence, and a review thereof by 
the RO, may result in evaluations that meet that schedular 
criteria, so the claim for TDIU is inextricably intertwined 
with the one for an increased evaluation for the back 
disorder, and it is not now ripe for adjudication.  Holland 
v. Brown, 6 Vet. App. 443, 445 (1994), citing Begin v. 
Derwinski, 3 Vet. App. 257 (1992).
In addition, in a March 2001 statement, the veteran's 
representative requested an extraschedular evaluation for 
both the back disorder and TDIU.  See 38 C.F.R. § 3.321(b); 
38 C.F.R. § 4.16(b).  A February 2002 Statement of the Case 
indicated that extraschedular evaluations had been 
considered, and this remand will enable the RO to review that 
matter further.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ask the veteran to 
identify health care providers who have 
examined or treated him for a back 
disorder since 1999.  Specifically, the 
veteran should identify the non-VA 
examiners who conducted the 
electromyography and magnetic resonance 
imaging in 2001, and he should identify 
health care providers who prescribed bed 
rest as treatment.  The RO should obtain 
all post-1999 treatment records and 
examination reports, including those 
generated by VA, not now in the file.

2.  The veteran must be afforded VA 
psychological testing and evaluation to 
include the current edition of the 
Minnesota Multiphasic Personality 
Inventory.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA 
orthopedic/neurologic examination to 
determine the nature and extent of all 
back and right shoulder disability. 

	a.  The examiner must review the 
claim file, including this decision and 
the results of psychological testing and 
evaluation, and indicate in the report 
that such a review was conducted.

	b.  With regard to the service-
connected back disorder, the examiner 
must conduct complete range of motion 
studies and all indicated tests.  
Functional limitations of the back 
disorder, including neurologic 
manifestations attributable thereto, must 
be fully described.

c.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the 
low back due to pain, weakened movement, 
excess fatigability, or incoordination 
and, if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the back, 
so it may be necessary for the veteran to 
perform repetitive motions or exercises 
to enable the examiner to assess them 
clinically.  The examiner should 
determine whether there is clinical 
evidence of additional limitation of 
motion of the low back due to flare-ups 
of the disorder and, if so, the degree of 
same.

d.  Functional limitations of the 
right shoulder disorder must be fully 
described.

e.  The examiner should render an 
opinion as to whether the veteran is 
unemployable due solely to his service-
connected back and shoulder disabilities.  
That is, the examiner should opine 
whether the veteran's service-connected 
disabilities, and those disabilities 
alone, would prevent the average person 
from following a substantially gainful 
occupation.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

4.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefits sought on appeal remain 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  If the RO issues an 
SSOC, it must reflect consideration of 
the old and new rating criteria for 
intervertebral disc syndrome, and it must 
also reflect consideration of an 
evaluation for the back disorder, and for 
TDIU, on an extraschedular basis.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


